Citation Nr: 1446314	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a residual scar of the right long finger.  

2.  Entitlement to an initial compensable evaluation for a residual scar of the right ring finger.  

3.  Entitlement to service connection for degenerative arthritis of the right middle finger, claimed as middle finger (right hand) pain.  

4.  Entitlement to service connection for degenerative arthritis of the right ring finger, claimed as ring finger (right hand) pain. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from September 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In addition to the physical claims file, an electronic paperless file (Virtual VA) is associated with this claim.  Additional evidence associated with this system, including VA treatment records through March 2013, have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Evaluations for Scarring of the Right Long and Ring Fingers

The Veteran contends that she is entitled to initial compensable evaluations for her service-connected scarring of the right long and ring fingers.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination to determine the severity of her service-connected scarring of the right long and ring fingers in May 2010.  This is more than 4 years ago.  The Veteran indicated in her June 2010 notice of disagreement that her right fingers were in severe pain during her previous examination, despite the examination report reflecting the opposite.  She made a similar assertion in her May 2012 appeal to the Board (Form 9).  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 4 years since the Veteran's last VA examination.  The Veteran has also provided statements suggesting a potential change in her current level of disability.  As such, she should be scheduled for a new VA examination to determine the current level of severity of her service-connected scarring of the right long and ring fingers.  

In addition, she should be scheduled for a new examination regarding the etiology of any other disability of the right long and ring fingers, to include arthritis and/or paronychia.  According to the May 2010 VA examination report, because there were similar arthritic changes to the left hand (which was not injured in service) the right finger arthritis was most likely an incidental finding and not related to service.  However, the record contains VA medical treatment indicating that the Veteran had been experiencing pain in her right hand fingers for the past 25 years.  A September 2009 X-ray report also found that the Veteran's degenerative arthritis of the fingers was likely from an old trauma.  This evidence was not considered or discussed by the May 2010 VA examiner when formulating an opinion.  The examiner also opined that paronychia of the right middle finger was not a residual of laceration injury and surgical repair.  No rationale was provided in support of this opinion.  

In light of the above, the Board finds that the Veteran should be scheduled for a new VA examination.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Finally, the most recent record of VA medical treatment associated with the claims file is dated March 2013.  Records prepared since this time should be obtained and associated with the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA medical treatment prepared since March 2013.  All records that are obtained must be associated with the claims file.  

2.  Schedule the Veteran for a current VA examination to determine the current level of severity of her scarring of the right long and ring fingers.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should indicate that these items were in fact reviewed.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the scarring of the Veteran's right long and ring fingers, to include surface area covered, whether the scars are deep and nonlinear, and whether they are unstable or painful.  The Veteran's lay assertions regarding the disabling effects of her scarring must also be considered and discussed.  

3.  The Veteran should also be scheduled for a VA examination to determine whether any disability of the right middle and ring fingers, to include arthritis, that manifested during, or as a result of, military service, or in the alternative were caused or aggravated by the right long and ring finger scars.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should indicate that these items were in fact reviewed.  

The examiner is asked to identify any other disability associated with the right long and ring fingers, to include arthritis and paronychia.  For each disability identified, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service, to include as due to her in-service lacerations with accompanying surgery.  

A complete rationale must be offered for all opinions provided, and the examiner must specifically consider and discuss the Veteran's lay assertions regarding her history and symptomatology, as well as the evidence of record suggesting a potential link between her arthritis and military service, including the September 2009 VA X-ray report indicating that the arthritis is likely due to an old trauma and the November 2009 record in which the Veteran reported pain in her fingers for the past 25 years.  

4.  The RO/AMC should then carefully review the medical examination report(s) obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner(s) for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and her representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



